DETAILED ACTION

Claim Status
Claims 1, 4-20 is/are pending.
Claims 1, 4-20 is/are rejected.
Claims 2-3 is/are cancelled in the Preliminary Amendment filed 08/30/2021.
Claims 16-20 is/are added in the Preliminary Amendment filed 08/30/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	OKUMURA ET AL (US 2004/0197506),
in view of OSHIBE ET AL (US 5,180,760),
and in view of GB 756549 (GB ‘549).
and in view of EP 1 041 105 (WATANABE-EP ‘105),
and in view of SAWADA ET AL (US 2003/0232209).
 	OKUMURA ET AL ‘506 discloses an anti-fogging coating for polymer substrates (e.g., polyethylene terephthalate, etc.), wherein the anti-fogging coating composition comprises: 
• 1-100 parts by weight of a water dispersible hydrophilic polymer, part of which may comprise a non-ionic surfactant; 

• 100 parts of a polyhydric alcohol fatty acid ester (e.g., polyglycerin fatty acid ester); 

• optional additives (e.g., antistatic agents, viscosity adjusting agents, etc.). 

The coating composition can be aqueous-based, have a typical viscosity of up to 5 Pa·s (preferably between 0.01-2.5 Pa·s), and can be produced by dispersing the components into water. Polymeric articles (e.g., films, containers, trays, etc.) coated with said anti-fogging coating composition are useful as packaging. (entire document, e.g., paragraph 0013, 0015, 0020-0028, 0055, 0057, 0060-0061, 0079-0080, etc.) However, the reference does not specifically disclose the recited (partially) neutralized fatty acid or fatty acid esters.
 	OSHIBE ET AL discloses that it is well known in the art to incorporate one or more surfactants (e.g., anionic surfactants, wherein the anionic surfactant includes fatty acid metal salts such as sodium oleate, potassium oleate, etc., optionally in combination with non-ionic surfactants) in polymer-based anti-fogging coating compositions in typical amounts of 0.1-20 parts by weight in order to help the formation of durable anti-fogging coatings. (line 38-45, line 59-62, col. 10; line 19-28, col. 11; etc.)
	GB ‘549 discloses that it is well known in the art that metal salts (e.g., sodium, etc.) of fatty acid esters (e.g., esters of fatty alcohols such as lauryl alcohol, palmityl alcohol, stearyl alcohol, oleyl alcohol, etc. and/or mixtures thereof) are particularly useful as surface active (i.e., surfactant) agents and/or dispersion agents for fatty acid esters (e.g., glycerol esters containing monoglycerides, diglycerides, triglycerides, etc. with other alcohols such as polyglycerols, etc.) for producing stable aqueous dispersions for coating applications. (columns 1-3, etc.)
 	WATANABE-EP ‘105 discloses that it is well known in the art that anti-fogging coating compositions generally have a solids content of 2-30 wt%, depending on the particular coating method utilized, which are effective to provide dry anti-fogging layers with typical coating weights of 30-100 gm/m2. (paragraph 0039-0040, etc.)
 	SAWADA ET AL ‘209 discloses that it is well known in the art that anti-fogging coating compositions have a typical solids content of 0.1-40 wt%, which is effective to provide dry anti-fogging layers with preferred coating weights of 5-150 gm/m2, in order to provide ease of application and good uniformity. (paragraph 0056, 0062, etc.)
 	Regarding claims 1, 4, 6, 8-11, 13-15, 18-20, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate effective amounts of known anionic surfactants as suggested by OSHIBE ET AL (such as the surface active agents stated to be useful in aqueous dispersions containing polyglycerin (i.e., polyglycerol) esters as disclosed in GB ‘549) in the anti-fogging coating compositions in OKUMURA ET AL ‘506 in order to enhance coating and/or wetting characteristics and/or aid in the formation of durable coatings with excellent anti-fogging properties. It is well known in the art that “polyglycerin” is a known synonym in the art for “polyglycerol”.
 	Further regarding claim 1, surfactants comprising metal salts (e.g., sodium, etc.) of fatty acid ester surfactants are typically formed by at least partial neutralization of acid precursors of said fatty acid esters surfactants.
	Further regarding claims 1, 16-17, one of ordinary skill in the art would have selected the solids coating of the anti-fogging coating compositions of OKUMURA ET AL ‘506 to conventional coating concentrations used for anti-fogging coating compositions based on the desired dry coating weight for specific applications and/or the optimal viscosity and/or concentration for specific coating methods and coating apparatus (as suggested by WATANABE-EP ‘105 and SAWADA ET AL ‘209) in order to efficiently and economically produce useful anti-fogging coatings (e.g., providing sufficient dispersion liquid to produce uniform coating layers, while also avoiding the use of excessive amounts of dispersion liquid that would require time and energy to remove).
 	Further regarding claims 1, 18, since OKUMURA ET AL ‘506 discloses anti-fogging coating compositions which preferably have a viscosity of up to 5 Pa·s (preferably between 0.01-2.5 Pa·s), the Examiner has reason to believe that anti-fogging coating dispersions in accordance with OKUMURA ET AL ‘506 are capable of exhibiting viscosity values at 20ºC and shear rates of 10/s which at least partially read on the range of viscosity values recited in claims 1, 18; therefore the Examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald et al., 205 USPQ 594.  Additionally and/or alternatively, one of ordinary skill in the art would have selected the solids coating of the anti-fogging coating compositions of OKUMURA ET AL ‘506 and/or utilized effective amounts of known viscosity-adjusting agents  and/or thickeners in the anti-fogging coating compositions of OKUMURA ET AL ‘506 in order to obtain the optimal viscosity for specific coating methods and coating apparatus.
	Regarding claim 5, one of ordinary skill in the art would have utilized known fatty acid sodium salts derived from a mixture of fatty alcohols as a surfactant component in the coating compositions of OKUMURA ET AL ‘506 in order to optimize the coating, wetting, and/or film-forming characteristics of the coatings for specific applications.
 	Regarding claim 7, one of ordinary skill in the art would have selected the amount of monoglyceride in the polyglycerin (i.e., polyglycerol) fatty acid ester component of the anti-fogging coating compositions of OKUMURA ET AL ‘506 in order to tailor the anti-fogging and/or release properties of the coatings for specific applications.
	Regarding claim 12, one of ordinary skill in the art would have incorporated effective amounts of known antistatic agents in the coating compositions of OKUMURA ET AL ‘506 in order to provide effective antistatic properties sufficient to minimize contamination and/or handling problems commonly associated with static buildup.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	PICCINELLI ET AL (US 2004/0162431) disclose the use of polyglycerol esters as anti-fogging agents.
 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

June 4, 2022,

/Vivian Chen/
Primary Examiner, Art Unit 1787